Fourth Court of Appeals
                                   San Antonio, Texas
                                          March 20, 2014

                                       No. 04-13-00816-CV

                          IN THE INTEREST OF A.M.L., A CHILD,

                  From the 38th Judicial District Court, Medina County, Texas
                               Trial Court No. 12-11-21526-CV
                          Honorable Thomas F. Lee, Judge Presiding

                                          ORDER
       The Texas Rules of Judicial Administration require this court to “ensure that the appeal is
brought to final disposition . . . [w]ithin 180 days of the date the notice of appeal is filed.” TEX.
R. JUD. ADM. 6.2(a). This accelerated appeal from the termination of appellant’s parental rights
has been pending since the notice of appeal was filed in the trial court on November 13, 2013.
Appellant’s brief was originally due on February 20, 2014. On February 20, 2014, this court
granted appellant’s request for an extension of time, until March 17, 2014. Our order stated that
no further extensions of time would be granted absent written proof of extraordinary
circumstances.

        On March 17, 2014, appellant’s appointed counsel, Mr. James Peplinski, filed a motion
seeking an extension of time until March 24, 2014. We have reviewed Mr. Peplinski’s reasons
for the extension and do not consider them to present extraordinary circumstances. However,
because Mr. Peplinksi asks only for an additional seven days in which to file the brief, and in the
interest of not delaying this appeal further, the request is GRANTED. No further extensions will
be granted, and if Mr. Peplinski fails to file the brief on or before March 24, 2014, this appeal
will be abated to the trial court for appointment of new counsel.

        The Clerk of this court shall cause a copy of this order to be served on Mr. Peplinski by
certified mail, return receipt requested, and by United States mail.


                                                      _________________________________
                                                      Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of March, 2014.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court